Citation Nr: 0210512	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a special monthly compensation by reason of 
the need for regular aid and attendance of another person or 
by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to March 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In February 2001, the Board remanded this case for further 
development.  The requested development has been accomplished 
and the case is ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  While the veteran requires assistance in meeting some of 
his daily needs, such as dressing and mobility, the need for 
assistance is shown to be due to multiple nonservice-
connected disabilities, not to his single service-connected 
right shoulder disability.

3.  The veteran does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the service-connected 
right shoulder disability, nor has he been shown to be 
substantially confined to his home by reason of his service-
connected right shoulder disability.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance or based on being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. § 3.350(b)(3) (2001).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).  Specifically, the 
provisions of § 3.352(a) include whether the veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.  Although the 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the United States Court of Appeals for 
Veterans Claims (the Veterans Claims Court) has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (2001).

The veteran filed a claim for increased compensation on the 
basis of the need for aid and attendance or due to being 
housebound in December 1998.  After review of the evidence of 
record, the Board finds that entitlement to additional 
compensation on the basis of the need for aid and attendance 
or due to housebound status has not been established.  
Specifically, the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life; however, the criteria for granting special monthly 
compensation benefits are quite specific.  That is, the need 
for additional compensation must be due to the veteran's 
already service-connected disabilities.  

In this case, the Board acknowledges the veteran's need for 
assistance.  Specifically, a personal attendant indicated 
that she provided service for the veteran including helping 
him out of bed, dressing and undressing, going to and from 
the bathroom, transportation to medical appointments, 
preparing meals, washing clothes, changing beddings, and any 
other tasks the veteran was unable to perform himself.  In a 
January 1999 discharge note, he was reported to be able to 
feed himself, could ambulate and position himself, was able 
to bath and perform oral hygiene, and could perform 
elimination needs on his own.  He was noted to be living 
independently but needed the assistance of devices for 
bathing.

An April 1999 VA joints examination report noted that the 
veteran injured his right leg on the job in 1963 which 
required him to have a right-sided below-the-knee amputation.  
Walking with crutches aggravated a right shoulder disability 
and he had gotten progressive worse.  He last worked in 1989.  
He underwent right shoulder arthroscopic surgery in 1992 and 
had a subsequent arthroplasty in 1997.  He experienced 
limitation of motion and pain.  He had also undergone left 
shoulder surgery in 1991 following a motor vehicle accident, 
had a left rotator cuff tear in 1996, fractured his left arm, 
underwent back surgery in 1991 and 1995, had right hip 
surgery in 1995, had his left middle finger amputated, and 
suffered back and shoulder pain.

Physical examination revealed a moderate amount of pain to 
the right shoulder during range of motion testing, with 
forward flexion limited from 0 to 90 degrees, and an 
inability to do internal and external rotation.  Abduction 
was limited with range of motion from 0 to 90 degrees, 
adduction was limited to 0 to 25 degrees, and extension was 
limited to 0 to 30 degrees.  It was noted that the veteran 
tried to do cooking and cleaning and drove with his left arm 
but only short distances.  The examiner reported that the 
veteran was having a difficulty time feeding himself as he 
could not bring the right hand up to his mouth and had 
difficulty shaving and combing his hair.  

A recent VA aid and attendance/housebound examination dated 
in April 2001, undertaken specifically to address the issue 
on appeal, revealed that the veteran's son brought him to the 
appointment.  He was not hospitalized or permanently 
bedridden.  He wore glasses to read and could manage his own 
financial affairs.  He was noted to have very limited range 
of motion of the lumbar spine and bilateral shoulders, had a 
right below-the-knee amputation, experienced chronic pain 
requiring narcotics which affected his memory, and had poor 
balance which affected his ability to ambulate.  He was able 
to perform self-care, traveled beyond the premises of his 
home with assistance but was unsafe to drive, could travel to 
the grocery store and church, and attempted to wash dishes 
and vacuum to a limited degree.  He noted he could do very 
little due to physical limitations and pain.  He related that 
he could feed himself, cook, and do activities of daily 
living.  He enjoyed reading but fell asleep often because of 
the use of pain medication.  

Physical examination revealed that the veteran used a 
wheelchair and a cane.  He could stand only with assistance.  
His state of nutrition was good, he was unable to walk 
without his quad cane, and experienced pain with walking.  He 
appeared well groomed.  Upper extremities showed decreased 
range of motion and weak hand grip.  He had moderate strength 
in his lower left extremity but was off-balance when standing 
with feet together, hands at sides and eyes closed.  He 
walked approximately 30 feet with a cane and reported that he 
used an electric scooter, two canes, a walker, a raised 
commode, a shower stool, an electric chair, a below-the-knee 
prosthesis, a reacher for picking up things, and a porch ramp 
at home.  The examiner reported that the restrictions found 
with range of motion and ambulation were permanent and 
concluded that the veteran was in need of the assistance of 
another in protecting himself from the ordinary hazards of 
his daily environment.

An occupational therapy consultation noted that the veteran's 
chief complaint was back pain.  He reported that he was able 
to perform independently upper and lower body dressing, 
cooking, feeding, bathing with the assistance of a bathtub 
bench and hand held shower, and toilet with the aid of a 
raised toilet seat.  Range of motion of the shoulders was 
limited to 90 degrees due to a prosthesis but he was able to 
put on and take off clothing.  Grip strength in the right 
hand was 60 pounds and in the left hand was 46 pounds, which 
the examiner noted was sufficient for opening containers and 
buttoning clothing.  The veteran stated that he had no 
problems with dexterity and/or fine motor tasks; however, he 
had some numbness in the pads of his fingers.  He reported 
that the main problem was his back and legs, with pain on a 
9/10 scale.  He was on pain medication.

Under the regulations, the Board can consider only the 
veteran's single service-connected right shoulder disability 
in addressing whether he is entitled to special monthly 
compensation.  Parenthetically, the Board notes that 
nonservice-connected disorders could be considered under 
claims for special monthly pension; however, at this point 
the veteran is in receipt of a total disability rating which 
is a greater benefit than what he could receive for a special 
monthly pension.  Nonetheless, while he has established that 
a high level of care is needed, the medical evidence does not 
establish that he requires aid and attendance by reason of 
his single service-connected right shoulder disability.  

Specifically, the medical evidence shows that the veteran's 
care is primarily necessitated by his various nonservice-
connected disorders, including a below-the-knee amputation 
and previous back surgery, but not by his service-connected 
right shoulder disability.  Of note, the veteran's pain 
management focuses on his non-service-connected back 
complaints and his limitation in mobility appears to be due 
to his non-service connected leg amputation.  Moreover, the 
most recent occupational therapy evaluation shows that has 
sufficient strength in his upper extremities to open 
containers and dress himself.  In view of these findings, the 
Board concludes that his single service-connected right 
shoulder disability is not shown by the evidence to 
debilitate him to such an extent that he requires the regular 
aid and attendance of another person as specified by the 
criteria in 38 C.F.R. § 3.352(a).  Accordingly, the veteran 
does not qualify for special monthly compensation based on 
the need for regular aid and attendance.

With respect to housebound benefits, the veteran does not 
meet the threshold criteria of having additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the service-connected 
right shoulder disability.  Furthermore, on a factual basis, 
the evidence of record does not establish that the veteran is 
permanently housebound by reason of his service-connected 
right shoulder disability as noted in the most recent VA 
examination finding that he is not permanently housebound.  
Moreover, the evidence reflects that the veteran is able to 
travel to the store and to church.  Accordingly, entitlement 
to special monthly compensation on the basis of being 
housebound is not warranted.

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).   

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, it appears 
that all medical records identified by the veteran have been 
associated with the claims file.  To that end, an attempt was 
made to associate a physical examination by a Social Security 
Administration physician with the claims file but those 
records were no longer available.  Nonetheless, the veteran 
underwent a recent VA examination and occupational therapy 
assessment specifically to address the issues on appeal, on 
which the Board places significant probative value.  Next, 
the issues were the subject of a Board remand dated in 
February 2001.  In addition, the veteran initially indicated 
a desire to provide sworn testimony at a hearing but later 
withdrew his request and asked that the case be decided on 
the record. 

The Board has also considered the veteran's written 
statements that he is in need of aid and attendance of 
another person for his care.  Although the statements are 
probative of symptomatology, the Board places more probative 
weight on the medical evidence of record which shows that the 
veteran's limitations are due to multiple nonservice-
connected disabilities.  Therefore, while the Board has 
accepted the veteran's statements as to his needs, the 
assertions are balanced again the objective evidence of 
record.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As such, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

